CARTER, Judge:
Defendant, Willie Pearl Crain, was charged with the crime of public intimidation in violation of LSA-R.S. 14:122 and was found guilty by a six-person jury of attempted intimidation of a public official. *696The trial judge imposed a sentence of two and one-half years at hard labor, and defendant now appeals his conviction and sentence requesting a review of the record for errors patent on the face of the record.
No assignments of error were filed pursuant to Articles 844 and 920(1) of Louisiana Code of Criminal Procedure. Therefore, under Article 920(2) of the Louisiana Code of Criminal Procedure, we are limited in our review to errors discoverable by a mere inspection of the pleadings and proceedings without inspection of the evidence.1 State v. Delaney, 359 So.2d 976 (La.1978); State v. Gerald, 333 So.2d 645 (La.1976).
We have reviewed the record and find no such error. For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.

. In State v. Raymo, 419 So.2d 858 (La.1982) at p. 861, the Supreme Court stated "regardless of how the error is brought to the attention of the reviewing court”, the question of sufficiency of evidence, or the lack of, to convict a defendant can be reviewed on appeal ex proprio motu, "without considering the defendant’s assignments of error". Therefore, we have reviewed the testimony taken at trial and the evidence presented and find that there is sufficient evidence in the record to find defendant guilty under the standards set forth in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) and LSA-R.S. 15:438.